Citation Nr: 1317317	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for urinary tract infections.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 2003 to October 2006, including service in the Southwest Asia Theater of Operations from March 2004 to March 2005 in support of Operation Iraqi Freedom.  She also had additional service in the California Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2010 and May 2011, the Board remanded the claim for further development.  

The claim is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In its remand in May 2011, the Board asked the Veteran to submit or to authorize VA to obtain on her behalf, private medical records pertaining to treatment of urinary tract infections before 2003 and since 2006.  The Board also directed that if additional evidence of urinary tract infections was received, the Veteran should be afforded a VA examination. 






In May 2011, the RO requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to obtain private treatment records pertaining to her treatment for urinary tract infections before 2003 and since 2006.  The Veteran did not respond.  

As the Veteran did not respond to the request, the Veteran was not afforded a VA examination.  

The service treatment records show that the Veteran was treated for urinary tract infections in 2006.  The Veteran filed her claim for service connection for urinary infections in October 2006.  

VA records show that in October 2008 the assessment was urinary frequency.  In November 2008, the Veteran stated that she still have symptoms of urgency.  The impression was urinary frequency and urgency.  It was noted that a urine culture was negative at that time.  

The "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As the record is insufficient to decide the claim, considering the evidence of urinary tract symptoms during the pendency of the claim, further development under the duty to assist is needed.  








Accordingly, the case is REMANDED for the following action:

1.  Make another request to the Veteran either to submit or to authorize VA to obtain on her behalf, private medical records, pertaining to treatment of urinary tract infections before 2003 and since 2006.  

2.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the postservice urinary tract frequency and urgency are related to the urinary tract infections in service. 

In formulating an opinion, the VA examiner is asked to address the following:

Whether there is clear evidence to support a finding that the Veteran had preexisting urinary tract infections and, if so, whether the preexisting condition was aggravated by service, that is, was there a permanent increase in severity, that is, an irreversible worsening of the preexisting condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.  

If there is no clear evidence of preexisting urinary tract infections, are the recurrent urinary tract infections, if shown, related to the in-service urinary tract infections or the development of a new and separate condition?   


If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be determined based on the evidence of record.  

The Veteran's file must be made available to the VA examiner for review.  

3.  After the development is completed, adjudicate the claim of service connection for recurrent urinary tract infections.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


